DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/10/2021 have being considered by the examiner.


Reason for Allowance

Claims 1-15, are allowed.
The following is the Office`s statement of reasons for allowance: 
After a careful consideration of applicant`s claimed invention submitted 03/10/2021 and a thorough search the closest prior arts JANG et al.  (US 20190196532 A1), in view of SONG et al. (US 20170162245 A1), and in further view of Lakkis (US 20140334584 A1), and in further view of Seong  et al. (US 20200365199 A1), and in further view of Aung et al. (US 20010033188 A1), and in further view of Du et al. (Patent No.: US 10,944,406 B1), and in further view of HUNG et al. (US 20210314135 A1), and in further view of GAADE (US 20210111859 A1), and in further view of LIM et al. (US 20110037758 A1), and in further view of CHOI et al. (US 20160149694 A1), in combination, fail to teach all the limitations as recited in the independent claims. 

With regards to independent claim 1, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
a data recovery circuit configured to determine a plurality of sampling points in the second clock, to perform sampling of the second data at one of the plurality of sampling points, and to recover the second data (wherein the second clock frequency is higher than that of the first clock frequency), as claimed in claim 1. 

With regards to independent claim 11, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
wherein the microcontroller generates a second clock having a frequency higher than that of the first clock, determines a plurality of sampling points in the second clock, performs sampling of the second data at one of the plurality of sampling points, and recovers the second data (wherein the second clock frequency is higher than that of the first clock frequency), as claimed in claim 11. 


The dependent claim 2-10, and 12-15, are allowable as they are dependent on allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628